      Case 1:20-cv-09627-VEC-DCF Document 11
                                          13 Filed 02/26/21 Page 1 of 1




                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     86 Chambers Street, 3rd floor
                                                     New York, NY 10007


                                                      February 26, 2021

                                        The requested extension is granted.

BY ECF

Honorable Debra Freeman
United States Magistrate Judge
United States District Court
500 Pearl Street                             Dated: 2/26/2021
New York, New York 10007

                              Re: Rosa O. Ellis v. Comm’r of Soc. Sec.
                                  20 Civ. 9627 (VEC) (DCF)
Dear Judge Freeman:

         This office represents the defendant Commissioner of Social Security in the above-
referenced case. Pursuant to the schedule in this case, the administrative record is due by March
1, 2021. We write respectfully to request, with the consent of plaintiff’s counsel, that the time to
file the record be extended for 60 days, until April 30, 2021. The reason for this request is the
Social Security Administration needs more time to prepare the record due to telecommuting and
other workplace changes in response to the pandemic. No prior adjournment has been requested
in this matter. We appreciate the Court’s consideration of this request.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              United States Attorney


                                      By:             s/ Susan D. Baird
                                              SUSAN D. BAIRD
                                              Assistant United States Attorney
                                              tel. (212) 637-2713
                                              Susan.Baird@usdoj.gov



cc:    Eddy Pierre Pierre, Esq.
